The defendant's case was, that the money which the plaintiff had paid him was by way of settlement for damage sustained by deceit practised upon him by the plaintiff in the exchange of horses, and not for the causes alleged in the declaration. This was a legitimate and logical defence. If the defendant could show that the money was paid for the reason asserted by him, that would tend strongly to show that it was not paid as the plaintiff alleged.
The evidence offered by the defendant and excluded by the court was all necessary and proper for the purpose of establishing this defence. It may be true that, if the defendant made any false representations *Page 628 
knowing them to be false, and the plaintiff was induced by those representations to pay money, it would be immaterial whether or not the plaintiff was liable to pay something to the defendant for his deceit in the trade; but, in determining whether or not the plaintiff had been induced to pay by false representations, it was certainly material to shows if it could be shown, that there was a just cause of action for which he might properly have paid.
I see no just cause of complaint in the instructions to the jury, but, for the reasons above, I think the verdict cannot stand.
LADD, J., concurred.
Verdict set aside.
 *Page 113